Citation Nr: 1144187	
Decision Date: 12/02/11    Archive Date: 12/14/11	

DOCKET NO.  08-28 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran had active service from July 1981 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Newark, New Jersey, that denied entitlement to the benefits sought.

For reasons which will be set forth below, the case is REMANDED to the RO by way of the Appeals Management Center in Washington, D. C. for further development.


REMAND

The record as it stands is inadequate for the purpose rendering a fully informed decision as to the matter at issue.  When the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  See Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran maintains that he received treatment for a broken eardrum while in service when he was marching less than three feet from the blast end of a Howitzer.  He claims that he received treatment for the broken eardrum while assigned to the Combined Arms Command of the 1st Battalion of the 4th Marines.  This is not documented in the service treatment records that are available.  The Board notes that the available records reflect that on preenlistment examination in September 1980, an audiogram study reflected a decibel loss of 30 at 6000 Hertz in the left ear.  The remainder of the audiogram study was essentially unremarkable.  The service treatment records that are available do not refer to any complaints or findings regarding hearing impairment.  Unfortunately, the report of any separation examination is not available.  

The United States Court of Appeals for Veterans Claims (Court) has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease incurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4)there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  There is a low threshold standard set by McLendon, and the Board believes that an examination to determine if there is a nexus between any current hearing loss disability and the Veteran's active service is in order.

The Board notes that in a statement dated November 15, 2003, but stamped as received at the RO in November 2006, the Veteran indicated that "at the time of my hearing exam the doctors told me that there was a loss of hearing."  He does not specify when this examination took place or who the doctors are.  Further development is in order.

In view of the foregoing, the case is REMANDED for the following:

1.  The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for hearing loss disability since his active service.  After signing any appropriate releases, the records should be obtained and associated with the claims file.  The Veteran is asked to identify the doctor or doctors who told him that he has a hearing loss and whether he recalls there was a discussion as to the etiology of the hearing loss.  The RO should document all attempts to get any such records.

2.  The Veteran should also state with more specificity the time frame during which he sustained the reported broken eardrum while with the 1st Battalion of the 4th Marines.  Based on any information obtained, the National Personnel Records Center in St. Louis, or other appropriate authority, should be contacted and asked to make one more search for any treatment records pertaining to the Veteran at the time frame he indicates being stationed at 29 Palms, California, with the Combined Arms Command of the 1st Battalion of the 4th Marines.

3.  Thereafter, the Veteran should be afforded an examination by an examiner knowledgeable in hearing impairment for the purpose of determining whether he has bilateral hearing loss disability, and if so, whether it is related to his military service.  The claims file must be made available to the examiner for review.  A notation to the effect that this record review takes place should be included in the examination report.  Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide an opinion as to whether it is more likely than not (meaning likely greater than 50 percent) or less likely or not (that is, less than a 50 percent likelihood) that any current hearing loss disability is related to the Veteran's active military service.  The complete rationale for any opinion reached should be provided.  If the conclusion cannot be reached without resort to speculation, the examiner should so indicate in the examination report and provide specific reasons why.

4.  Thereafter, the claim should be readjudicated.  If the benefit sought on appeal is not granted, VA should then issue an appropriate Supplemental Statement of the Case and afford the Veteran and his representative an appropriate time frame in which to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate consideration.

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  The Veteran, however, is placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655, failure to cooperate by not attending any requested VA examination or by not providing more specific information with regard to the claimed disability may result in an adverse determination.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


